Order affirmed, with ten dollars costs and disbursements. Plaintiff moved for an order directing the respondent Hallinan, who is not a party to the action, to turn over to him, as mortgagee, rents collected by said Hallinan while he was acting as the agent of the owner of the equity of redemption. In our opinion the motion was properly denied because no receiver of rents was appointed in the action, the plaintiff never had possession of the mortgaged premises prior to the foreclosure sale, and there is not in the record satisfactory proof of a demand ever having been made by or on behalf of the plaintiff for possession of said premises. Lazansky, P. J., Young, Scudder, Tompkins and Davis, JJ., concur.